By the Court.
Execution ought not to issue against the mortgagor for the cost, but it should be taxed by the court, and put into the bill of foreclosure; for it is equitable, that the mortgagor should pay the cost of this application, as well as the debt, before he be allowed to redeem. The land cannot be supposed to be salable with an equity of redemption attached to it; therefore, the mortgagee was under necessity of applying for a foreclosure, before he could enjoy his title; and the expense equitably becomes a further lien upon the land.